Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/21.

Claim Objections
Claims 9 and 11-15 are objected to because of the following informalities:
Regarding claim 9, the preamble should recite “A hitch mount, etc.” instead of “The hitch mount, etc.”
Further regarding claims 9 and 11, similar elements should be referenced to with similar assignment, such as “clamping mechanism” vs “clamping member,” etc. Claim 12-15 recite similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, line 5 recites the clamping mechanism attached to the connection plate; however, this is unclear with regards to applicant’s disclosed figures. Applicant’s elected figure 5 shows the connection plate detached from a clamping mechanism, while Figure 1 shows a representation of the clamping mechanism “attached” to the implement assembly with functions capable of attaching/detaching 
	Claim 17 is indefinite for similar reasons as described above for claim 9 with reference to the indefiniteness as to whether the clamping mechanism is an element of the connection plate of the hitch mount/mount body or the implement assembly, etc.
The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Buchnueller US 9,688,404 in view of O’Toole US 2017/0203857.

Regarding claim 9, Buchmueller teaches the hitch mount assembly for an aerial vehicle comprising: 
a mount body selectively attached to an aerial vehicle (see annotated figure 1 below); 
a rotation unit rotatably attached to the mount body (131/132); 
a connection plate attached to the rotation unit (140); and 
a clamping mechanism attached to said connection plate (142), wherein the clamping member is automatically operable (summarized in figure 2 via the computing device) to move between an open position to align or detach the connection plate relative to an implement assembly (160) and a closed position to secure the connection plate to the implement assembly;
but does not specify the rotation unit pivotally attached to the mount body.


    PNG
    media_image1.png
    825
    701
    media_image1.png
    Greyscale


Regarding claim 10, the references teach the hitch mount assembly of claim 9 further comprising an attachment member attached to said implement assembly (which could be any contact element/surface of the implement assembly), 
but does not specify wherein the connection plate includes at least one electrical contact and said attachment member includes at least one electrical contact wherein the electrical contact on the connection plate is configured to be aligned with the electrical contact on the attachment member to establish electronic communication between the hitch mount assembly and the implement assembly.
	Buchmueller; however, does render contact sensors as well known (284 figure 2). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide 

Regarding claim 11, the references teach the hitch mount assembly of claim 9 wherein Buchmueller further teaches the aerial vehicle is an unmanned aerial vehicle (UAV) that is remotely controlled or automatically programmed to align the connection plate with the implement assembly and is remotely controlled or automatically programmed to selectively position the clamping member between the open position and closed position (summarized in figure 2).

Regarding claim 12, the references teach the hitch mount assembly of claim 9 wherein the mount body and the rotatable unit include a ball and socket coupling orientation (as previously described).

Regarding claim 13, the references teach the hitch mount assembly of claim 12, wherein the mount body includes a socket that defines a cavity with a cavity opening to receive a head portion of the rotatable unit within the cavity (as previously described);
but does not teach wherein the position of the rotatable unit relative to the mount body is controlled by at least one electromagnet on the mount body or the rotatable member.
Buchmueller; however, does teach the use of electromagnets as well known (column 7 lines 16-19, etc.). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to employ electromagnets, in order to provide an efficient mode of performing the recited functions; since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 14, the references teach the hitch mount assembly of claim 9 wherein Buchmueller further teaches further comprising a control unit in electronic communication with at least one of the aerial vehicle, mount body, rotatable unit, and clamping mechanism, wherein the control unit is in wireless communication with a network to allow for electronic communication with a remote computing device (column 3 lines 42-54).

Regarding claim 15, the references teach the hitch mount assembly of claim 14, wherein Buchmueller further teaches the angular and rotational position of the rotatable unit relative to the mount body is manually or automatically controlled via the control unit (as summarized in figure 2).

Regarding claim 16, the references teach the hitch mount assembly of claim 9, but do not specify wherein the connection plate includes an electromagnet that is selectively controlled to align the connection plate relative to the implement assembly.
Buchmueller; however, does teach the use of electromagnets as well known (see claim 13 rejection). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to employ electromagnets, in order to provide an efficient mode of performing the recited functions; since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 9 and 17; particularly, the specific arrangement of elements of the clamping mechanism further specified in claim 17 and how the specific elements are arranged in a particular orientation and translate into particular locations and orientations as compared to the other elements of the clamping mechanism, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644